DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/21 (hereinafter “01/18/21 Amendment") has been entered (by the filing of the RCE on 02/18/21), and fully considered.

Status of Claims
3.	In the 01/18/21 Amendment, claims 1, 2, 14, & 15 were amended, and claim 21 was newly added.  No claims were cancelled (claim 11 was cancelled in a prior amendment).  Accordingly, claims 1-10 and 12-21 are now pending in the application.  
4.	The 01/18/21 Amendment has overcome the prior rejections under § 103 previously set forth in the Final Office Action mailed 11/18/2020.  However, new grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
7.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
9.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
10.	The claim limitation in independent claims 1 and 14 of “means for cooling at least a portion of the probe” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “for cooling at least a portion of the probe” without reciting sufficient structure to achieve the function.  
11.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
12.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Components associated with circulation of a cooling fluid, including a plurality of inner tubes for the circulation of cooling fluid [e.g., first and second internal tubes (130, 131)] – see pg. 9, line 22 – pg. 10, line 33; and FIGS. 3A-3C; 
Thermoelectric circuit – pg. 11, lines 20-30; and
Components associated with facilitating an endothermic reaction – see pg. 11, line 31- pg. 12, line 8.  
13.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

15.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0027449 to Godara et al. ("Godara") in view of U.S. Patent No. 10,321,933 to Ramee et al. (“Ramee”), and further in view of U.S. Patent No. 6,110,103 to Donofrio (“Donofrio”) and U.S. Patent Application Publication No. 2005/0015071 to Brimhall ("Brimhall").
19.      	Regarding claim 1, Godara teaches an electrosurgical device comprising: 
a probe [probe (100) - ¶’s [0036]-[0038], [0048]; FIG. 1A] having an outer diameter [outer diameter of shaft (122) - ¶’s [0036], [0040]], a proximal region [proximal region (108) - ¶[0036]], and a distal region [distal region (104) - ¶[0036]], the probe comprising an electrically insulated portion [electrically insulated portion (116) - ¶[0038]] located at the proximal region, a conductive portion [exposed conductive portion (118) - ¶[0038]] for delivering energy to a target site located at the distal region [¶[0038]], and a means for cooling at least a portion of the probe [at least first internal tube (130) - ¶’s [0047]-[0048]; FIGS. 1C, 3C; see also ¶’s [0052]-[0054]]; 
an introducer [hollow elongate introducer or cannula (604) - ¶[0081]; FIG. 6] for facilitating insertion of the distal region of the probe into a body of a subject near the target site [¶[0081]], the introducer [(604)] having an inner diameter [¶[0081]], a proximal end [FIG. 6], and a distal end [FIG. 6], wherein the conductive portion of the probe extends past the distal end during energy delivery to the target site [see ¶[0093] (“the probe and cannula may be structured such that when the probe is fully disposed within the cannula, the distal end of the probe protrudes or extends from the distal end of the cannula”); see also ¶[0104] (“the position of a probe within a cannula or introducer may be altered by advancing and/or retracting the probe to provide an appropriately sized exposed electrode 118 to produce the desired lesion”)], wherein the outer diameter of the probe and the inner diameter of the introducer define a lumen in the form of an annular ring… [see ¶[0081] (“[t]he lumen of cannula 604 may also be sized to accommodate the diameter of probe 100”); NOTE: the outer diameter of the probe (100) must be less than the inner diameter of introducer (604) so as to allow introducer (604) to receive 
Godara does not, however, teach: 
further wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer; and 
a side port for injecting a liquid, wherein the side port is in liquid communication with the lumen, wherein the electrosurgical device is configured such that the liquid injected into the side port travels through the lumen and exits the distal end of the introducer for delivery to the target site.             However, Ramee, in a similar field of endeavor, teaches an apparatus (8) for accessing a body lumen (not shown) and/or delivering one or more instruments (including instruments used in electrophysiology procedures, such as mapping and ablation procedures - see col. 9, ll. 1-18) that includes an introducer sheath (10).  Introducer sheath (10) includes an elongate tubular member (11) including a proximal end or portion (12), a distal end or portion (14) sized for introduction into a body lumen, a lumen (16) extending between the proximal and distal portions (12, 14) along a central longitudinal axis (18), and a handle or hub (20) on the proximal portion (12) [col. 4, ll. 13-39; FIG. 1].  
            Ramee teaches that a liquid-tight seal is formed between the proximal region of an instrument inserted in the introducer and the proximal end of the introducer [introducer sheath (10) includes a sheath hub (20) on the proximal end (12), which includes a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end (22).  Ramee further teaches that valve (26) includes a component that provides a seal when one or more instruments are introduced into the passage (25) - Ramee, col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1].  
a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1].  
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Godara such that introducer (604) include a sheath hub at its proximal end that includes a side port for injecting a liquid, wherein the side port is in liquid communication with the lumen, wherein the electrosurgical device is configured such that the liquid injected into the side port travels through the lumen and exits the distal end of the introducer for delivery to the target site, and wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer.  Provision of the side port, as taught by Ramee [Ramee, col. 5, ll. 52-57], provides the advantage of allowing saline to be provided to the treatment site for therapeutic purposes.  
The liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
While Ramee teaches allowing for desired device configurations depending on a particular procedure (col. 7, line 58 – col. 8, line 6), as well as providing multiple introducer sheaths having different sizes of sheath lumens and/or outer profiles or lengths (col. 8, ll. 7-18), the combination of Godara and Ramee, as set forth above, does not teach the particular width:  
…a lumen in the form of an annular ring having a width of from about 0.00175 inches to 0.003 inches.
            Donofrio, in a similar field of endeavor, teaches an elongated sleeve member (12) having a bore (26) for receiving an instrument [e.g., an endoscope shaft (36)] therein [Donofrio, col. 2, line 66 – col. 3, line 13; FIG. 2].  With reference to FIGS. 2-3, the internal diameter of the bore (26) of sleeve (12) is greater than the outside diameter of the endoscope shaft (36) by a predetermined amount of approximately 0.002 to 0.012 inches, thereby resulting in an annular irrigation channel or space (86) [col. 3, line 65 – col. 4, line 34; FIGS. 2-3].  The value of 0.002 inches falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches.”  
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee to use any art-recognized lumen width for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a liquid solution to a treatment site, including a width of 0.002 inches (which falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches”), as taught by Donofrio, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Finally, the combination of Godara, Ramee, and Donofrio, as set forth above, does not teach the following emphasized limitation concerning the cross sectional area of the annular ring:  
…a lumen in the form of an annular ring having…a cross sectional area from about 0.0001 square inch to 0.0003 square inch.
Brimhall, in a similar field of endeavor [intravenous (IV) catheters used for directing fluid into or withdrawing fluid from a patient - ¶[0002]], teaches a catheter and introducer needle assembly (10) including a catheter (20) having a central bore (120) that receives needle (40) [¶’s [0025]-[0026]; FIGS. 1-3].   Needle (40) has an outer diameter sized such that the cross sectional area of the needle is less than the cross sectional area of the central bore (120) of the catheter (20). Consequently, an annular space (60) (see FIG. 2A) is defined between the catheter and the needle [¶[0026]; FIG. 2A].  
Brimhall additionally teaches that a side port (22) is in fluid communication with the annular space (60) in the catheter (20) so that fluid infused through extension tube (50) will pass into the patient once catheter (20) is properly positioned in the patient (even if the needle is still in position in the catheter) [¶[0027]].
Brimhall further explicitly teaches that “the annular space has a cross sectional area of about 0.0003 square inches” ([¶0011], emphasis added] which clearly reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, and Donofrio to use any art-recognized lumen cross sectional area for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a fluid to a treatment site, including a cross sectional area of about 0.0003 square inches (which reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch”), as taught by Brimhall, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
20.	Regarding claim 2, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.    
saline [col. 5, ll. 52-57], or a combination thereof. 
Godara (as modified above) further teaches wherein the liquid exits the distal end of the introducer [(604)] at an opening having a cross sectional shape corresponding to the cross sectional shape of the lumen [note: the lumen is the space between the outer diameter of the probe (100) and the inner diameter of the introducer (604), and therefore is in the form of annular ring; when the probe (100) is fully disposed within the introducer (604), the distal end of the probe protrudes or extends from the distal end of the cannula [e.g., ¶[0093]]; as such, the opening is the opening formed by the lumen at the distal end of the introducer (it has a circular cross sectional shape)],
wherein the opening has a cross sectional area corresponding to the cross sectional area of the lumen [since the opening is the opening formed by the lumen at the distal end of the introducer, it will necessarily have the same cross sectional area as the lumen].
21.      	Regarding claim 3, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.    
Ramee further teaches wherein the liquid [saline] is supplied to the side port [side port (23)] via tubing [flexible tubing (23a)] connected to a liquid introduction apparatus [syringe (not shown) – connected to tubing (23a) via stopcock (23b)], wherein the liquid introduction apparatus [syringe] is removable from the tubing [removable from tubing (23a) via disconnection from stopcock (23b)], wherein removal of the liquid introduction apparatus [syringe] creates an opening in the tubing, wherein the opening in the tubing provides a vent for the electrosurgical device [when stopcock (23b) is in the open position, and the syringe has been removed, the open end of tubing (23a) will be open/exposed to outside air via stopcock (23b) being in the open position] [col. 5, ll. 46-60; FIG. 1].
22.      	Regarding claim 4, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.    

23.      	Regarding claim 5, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.    
Ramee further teaches wherein the liquid tight seal between the proximal end of the introducer and the proximal region of the instrument inserted in the introducer is formed via a hub [sheath hub (20) – col. 4, ll. 34-40; col. 5, ll. 22-31; FIG. 1] connecting the introducer to the proximal region of instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, & Brimhall such that the liquid tight seal between the proximal end of the introducer and the proximal region of the probe is formed via a hub connecting the introducer to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port of the sheath hub) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
24.      	Regarding claim 6, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.     
Ramee further teaches wherein the side port is part of a T-joint [as broadly as claimed, side port (23) is part of hub (20) and forms a T-joint together therewith as seen in FIG. 1], wherein the T-joint connects the proximal region of the instrument inserted in the introducer to 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, & Brimhall such that the side port is part of a T-joint, wherein the T-joint connects the proximal region of the probe to the proximal end of the introducer, since such modification amounts merely to the use of a known joint configuration in a known manner, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
25.       Regarding claim 7, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.    
Ramee further teaches wherein the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, & Brimhall such that the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port of the sheath hub) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
26.       Regarding claim 8, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.       

27.       Regarding claim 9, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.    
Godara further teaches wherein the means for cooling further comprises a second internal tube [second internal tube (131) - ¶[0048]; FIG. 3C] for delivering the cooling fluid to or removing the cooling fluid from the distal region of the probe [¶[0048]]
28.       Regarding claim 10, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.     
Ramee further teaches wherein the introducer is configured to be secured to the instrument inserted in the introducer to minimize movement of the probe during use of the electrosurgical device [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].
29.       Regarding claim 12, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.       
Godara further teaches a temperature sensor [probe (100) may comprise at least one temperature sensing device (112) - ¶’s [0057]-[0059]; FIGS. 1A-1C].  
30.      	Regarding claim 13, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.       
Godara further teaches an obturator [obturator (606)], and explicitly teaches that it is for facilitating insertion of the introducer into the body of the subject [¶’s [0081], [0082], [0093]; claim 19; FIG. 6].  
31.       Regarding claim 14, Godara teaches a method for creating a lesion at a target site within a body of a subject using an electrosurgical device [e.g., Abstract; ¶[0028]] that includes a probe [probe (100) - ¶’s [0036]-[0038], [0048]; FIG. 1A] having a proximal region [proximal region (108) - ¶[0036]], and a distal region [distal region (104) - ¶[0036]], an introducer [hollow 
inserting the probe into the body of the subject via the introducer [¶[0081]], wherein the probe has an outer diameter [outer diameter of shaft (122) - ¶’s [0036], [0040]] and the introducer [(604)] has an inner diameter extending from the proximal end to the distal end [the introducer has an inner diameter extending from its proximal end to its distal end - ¶[0081]; FIG. 6], the outer diameter of the probe and the inner diameter of the introducer defining a lumen in the form of annular ring… [see ¶[0081] (“[t]he lumen of cannula 604 may also be sized to accommodate the diameter of probe 100”); NOTE: the outer diameter of the probe (100) must be less than the inner diameter of introducer (604) so as to allow introducer (604) to receive probe (100).  As such, the space between the outer diameter of the probe and the inner diameter of the introducer, no matter how small, therefore defines a lumen in the form of an annular ring, as broadly as currently claimed],…; [and]
delivering energy from an energy source through the distal region of the probe to the target site for creating the lesion at the target site [¶’s [0028], [0039], [0043], [0052], [0068], [0075], [0080], [0083], [0084]; FIG. 6], wherein the probe comprises a means for cooling at least a portion of the probe [at least first internal tube (130) - ¶’s [0047]-[0048]; FIGS. 1C, 3C; see also ¶’s [0052]-[0054]].             Godara does not, however, teach:
[the] introducer (604) having… a side port for injecting a liquid;
wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer; and
injecting the liquid from a liquid introduction apparatus into the lumen via the side port, wherein the side port is in liquid communication with the lumen, further wherein the liquid travels through the lumen and exits the distal end of the introducer for delivery to the target site, wherein the liquid is delivered to the target site without removing the probe from the introducer. 
Ramee, in a similar field of endeavor, teaches an apparatus (8) for accessing a body lumen (not shown) and/or delivering one or more instruments (including instruments used in electrophysiology procedures, such as mapping and ablation procedures - see col. 9, ll. 1-18) that includes an introducer sheath (10).  Introducer sheath (10) includes an elongate tubular member (11) including a proximal end or portion (12), a distal end or portion (14) sized for introduction into a body lumen, a lumen (16) extending between the proximal and distal portions (12, 14) along a central longitudinal axis (18), and a handle or hub (20) on the proximal portion (12) [col. 4, ll. 13-39; FIG. 1].  
Ramee teaches that introducer sheath (10) has a side port [side port (23); FIG. 1] for injecting a liquid [saline or other fluid – col. 5, ll. 46-60].
Ramee additionally teaches that a liquid-tight seal is formed between the proximal region of an instrument inserted in the introducer and the proximal end of the introducer [introducer sheath (10) includes a sheath hub (20) on the proximal end (12), which includes a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end (22).  Ramee further teaches that valve (26) includes a component that provides a seal when one or more instruments are introduced into the passage (25) - Ramee, col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1].  
Ramee further teaches injecting the liquid [saline or other fluid] from a liquid introduction apparatus [syringe] into the lumen via the side port [(23)], wherein the side port is in liquid communication with the lumen, further wherein the liquid travels through the lumen and exits the distal end of the introducer for delivery to the target site, wherein the liquid is delivered to the target site without removing the probe from the introducer [see col. 5, ll. 52-57 (“a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1].  

The liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
While Ramee teaches allowing for desired device configurations depending on a particular procedure (col. 7, line 58 – col. 8, line 6), as well as providing multiple introducer sheaths having different sizes of sheath lumens and/or outer profiles or lengths (col. 8, ll. 7-18), the combination of Godara and Ramee, as set forth above, does not teach the particular dimensions of the lumen (which is in the form of annular ring), namely the following emphasized limitation concerning the width:  
…a lumen in the form of an annular ring having a width of from about 0.00175 inches to 0.003 inches.
            Donofrio, in a similar field of endeavor, teaches an elongated sleeve member (12) having a bore (26) for receiving an instrument [e.g., an endoscope shaft (36)] therein [Donofrio, col. 2, line 66 – col. 3, line 13; FIG. 2].  With reference to FIGS. 2-3, the internal diameter of the bore (26) of sleeve (12) is greater than the outside diameter of the endoscope shaft (36) by a 0.002 to 0.012 inches, thereby resulting in an annular irrigation channel or space (86) [col. 3, line 65 – col. 4, line 34; FIGS. 2-3].  The value of 0.002 inches falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches.”  
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee to use any art-recognized lumen width for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a liquid solution to a treatment site, including a width of 0.002 inches (which falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches”), as taught by Donofrio, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Finally, the combination of Godara, Ramee, and Donofrio, as set forth above, does not teach the following emphasized limitation concerning the cross sectional area of the annular ring:  
…a lumen in the form of an annular ring having…a cross sectional area from about 0.0001 square inch to 0.0003 square inch.
	Brimhall, in a similar field of endeavor [intravenous (IV) catheters used for directing fluid into or withdrawing fluid from a patient - ¶[0002]], teaches a catheter and introducer needle assembly (10) including a catheter (20) having a central bore (120) that receives needle (40) [¶’s [0025]-[0026]; FIGS. 1-3].   Needle (40) has an outer diameter sized such that the cross sectional area of the needle is less than the cross sectional area of the central bore (120) of the catheter (20). Consequently, an annular space (60) (see FIG. 2A) is defined between the catheter and the needle [¶[0026]; FIG. 2A].  
fluid infused through extension tube (50) will pass into the patient once catheter (20) is properly positioned in the patient (even if the needle is still in position in the catheter) [¶[0027]].
Brimhall further explicitly teaches that “the annular space has a cross sectional area of about 0.0003 square inches” ([¶0011], emphasis added] which clearly reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, and Donofrio to use any art-recognized lumen cross sectional area for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a fluid to a treatment site, including a cross sectional area of about 0.0003 square inches (which reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch”), as taught by Brimhall, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
32.       Regarding claim 15, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.          
            Ramee further teaches wherein the liquid [e.g., saline] is supplied to the side port [side port (23)] via tubing [flexible tubing (23a)] connected to the liquid introduction apparatus [syringe (not shown) – connected to tubing (23a) via stopcock (23b)] [col. 5, ll. 46-60; FIG. 1]. 
Godara (as modified above) further teaches wherein the liquid exits the distal end of the introducer [(604)] at an opening having a cross sectional area corresponding to the cross sectional area of the lumen [note: the lumen is the space between the outer diameter of the from the distal end of the cannula [e.g., ¶[0093]]; as such, the opening is the opening formed by the lumen at the distal end of the introducer (it has a circular cross sectional shape); further, since the opening is the opening formed by the lumen at the distal end of the introducer, it will necessarily have the same cross sectional area as the lumen].
33.       Regarding claim 16, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.          
Further, as modified, it would be obvious to remove the liquid introduction apparatus [syringe] after delivering the liquid [the syringe would be detachable from the tubing [(23a)], and would be detached (as broadly as claimed) at some time after the procedure], wherein removal of the liquid introduction apparatus [syringe] creates an opening in the tubing, wherein the opening in the tubing provides a vent for the electrosurgical device [when stopcock (23b) is in the open position, and the syringe has been removed, the open end of tubing (23a) will be open/exposed to outside air via stopcock (23b) being in the open position] [col. 5, ll. 46-60; FIG. 1].  
34.       Regarding claim 17, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.          
Ramee further teaches wherein the side port [side port (23)] is located along the proximal end of the introducer [side port (23) is located along the proximal end (22) of sheath hub (20) which is located along the proximal end of introducer (10) – col. 4, ll. 34-40; col. 5, ll. 22-31; FIG. 1]. 
claim 18, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.          
Ramee further teaches wherein the liquid tight seal between the proximal end of the introducer and the proximal region of the instrument inserted in the introducer is formed via a hub [sheath hub (20) – col. 4, ll. 34-40; col. 5, ll. 22-31; FIG. 1] connecting the introducer to the proximal region of instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, & Brimhall such that the liquid tight seal between the proximal end of the introducer and the proximal region of the probe is formed via a hub connecting the introducer to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port of the sheath hub) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
36.       Regarding claim 19, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.       
Ramee further teaches wherein the side port is part of a T-joint [as broadly as claimed, side port (23) is part of hub (20) and forms a T-joint together therewith as seen in FIG. 1], wherein the T-joint connects the proximal region of the instrument inserted in the introducer to the proximal end of the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
37.       Regarding claim 20, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.          
Ramee further teaches wherein the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, & Brimhall such that the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port of the sheath hub) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
38.       Regarding claim 21, the combination of Godara, Ramee, Donofrio, & Brimhall teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.
	The combination of Godara, Ramee, Donofrio, & Brimhall does not teach that the lumen provides a liquid velocity from about 14 inches per minute to about 436 inches per minute.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the combination of Godara, Ramee, Donofrio, & Brimhall teaches the general conditions of the claim, more particularly a lumen having the same width and cross-sectional area as that claimed by Applicant, and which is used for the same purpose (injecting a liquid).  The prior art further recognizes that a preferred flow rate can be based on, among other things, catheter length, the size of the annular space, and the pressure of the fluid [see Brimhall, e.g., ¶’s [0035]-[0036]].  As such, it is the Examiner’s position that selection of a desired liquid velocity would have been an obvious matter for one skilled in the art achievable through routine experimentation. 

Response to Arguments
39. 	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment to independent claims 1 and 14).  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented herein under § 103 based on the combination of Godara, Ramee, Donofrio, and Brimhall (as set forth in detail above), necessitated by Applicant’s Amendment.
40.	Additionally, it is noted that Applicant’s arguments concerning amended dependent claim 2 and the “outlet slots” of Donofrio [see 01/18/21 Amendment, pg. 8] are not relevant, as the formulated rejection of independent claim 1 makes clear that Donofrio is only relied upon for the width dimension of the lumen.  The rejection of claim 2 (above) has been updated to address the new limitations.  

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794